

EXHIBIT 10.67
 


 
AGREEMENT TO AMEND CERTAIN PROVISIONS
 
OF STANDSTILL AND GOVERNANCE AGREEMENT
 


 
THIS AGREEMENT (this “Agreement”) is entered into as of January 27, 2009, by and
between Century Aluminum Company, a corporation organized and existing under the
laws of the State of Delaware (the “Company”) and Glencore AG, a company
organized and existing under the laws of Switzerland (“Glencore”).
 
WHEREAS, the Company proposes to offer newly-issued shares (the “Offered
Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), for sale to the public by means of a firm commitment underwritten
public offering (including any sale of Common Stock pursuant to an underwriters’
over-allotment, the “Offering”);
 
WHEREAS, it is anticipated that a portion of the Offered Shares will be
purchased in the Offering by Glencore and/or one or more of its Affiliates (the
“Glencore Shares”);
 
WHEREAS, the Company and Glencore are parties to that certain Standstill and
Governance Agreement dated as of July 7, 2008 (the “SAGA”) (all capitalized
terms used and not defined herein shall have the meaning set forth in the SAGA);
 
WHEREAS, the Company and Glencore have agreed to amend certain provisions of the
SAGA so that Glencore may increase its current Ownership Percentage of
approximately 30.16% by the purchase of the Glencore Shares, and that Glencore
and its Affiliates may exercise voting rights with respect to a number of shares
of Company Common Stock equivalent to the Glencore Shares; and
 
WHEREAS, the Independent Directors of the Board of Directors of the Company and
the Board of Directors of the Company have approved this Agreement;
 
NOW, THEREFORE, in order to provide for Glencore’s and its Affiliates’ purchase
of the Glencore Shares in the Offering, the Company and Glencore do hereby agree
as follows:
 

 
I.
Notwithstanding the definition of Permitted Ownership Percentage in Section 1.1
of the SAGA, Glencore and its Affiliates shall be permitted to increase its
current Ownership Percentage of approximately 30.16% by purchasing the Glencore
Shares in the Offering;

 

 
 

--------------------------------------------------------------------------------

 



 
II.
After the purchase of the Glencore Shares in the Offering, Glencore’s Permitted
Ownership Percentage until April 7, 2009 shall be the greater of (x) 28.5% and
(y) the quotient, expressed as a percentage, of: (a) the sum of (i) the number
of shares of Common Stock that equals 28.5% of the Company’s outstanding Common
Shares immediately prior to the Offering, and (ii) the number of Glencore
Shares; divided by (b) the number of outstanding Company Common Shares
immediately following the Offering;

 
III.
Following April 7, 2009, Glencore’s Permitted Ownership Percentage shall be as
currently set forth in the SAGA;

 
IV.
For the avoidance of doubt, it is acknowledged that Glencore and its Affiliates
shall be entitled to exercise all voting rights with respect to a number of
shares of Company Common Stock equivalent to the Glencore Shares and such Shares
shall not be subject to Section 2.1(c) of the SAGA; provided that Section 2.1(c)
shall continue to apply with respect to any increase in Glencore’s Ownership
Percentage beyond the Permitted Ownership Percentage (as increased hereby) which
is not otherwise permitted by the terms of the SAGA;

 
V.
Except for such terms of the SAGA as shall be modified hereby, the SAGA shall
continue in full force and effect;

 
VI.
This Agreement shall be governed by the laws of the State of New York (without
regard to its choice of law rules); and

 
VII.
Notwithstanding any other provision of this Agreement, the amendments to the
SAGA provided for hereby shall become effective if and only if the Offering
consummated and Glencore and/or its Affiliates purchase any Glencore Shares
therein.

 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


 
CENTURY ALUMINUM COMPANY
 

       
By:
/s/ Michael A. Bless
 
Name:
Michael A. Bless
 
Title:
Executive Vice President and Chief Financial Officer



 


 
GLENCORE AG
 

       
By:
/s/ A. Hubmann
 
Name:
A. Hubmann
 
Title:
Director



 

       
By:
L. Grenacher Hagmann
 
Name:
L. Grenacher Hagmann
 
Title:
Director



 

 
 

--------------------------------------------------------------------------------

 
